Citation Nr: 0111100	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-15 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for multiple joint 
pain.

2.  Entitlement to service connection for thoracic outlet 
syndrome of the left arm.

3.  Entitlement to service connection for bilateral ankle 
joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1990 to January 
1996.  He also had 3 years, 2 months and 10 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Togus, 
Maine Medical and Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for multiple joint pains and thoracic outlet syndrome, left 
arm.  This matter further comes before the Board from a July 
1998 rating decision which denied service connection for 
bilateral ankle joint pain as secondary to the service-
connected right and left knee conditions.

The record reflects that the veteran was previously 
represented by the Veterans of Foreign Wars (VFW).  In 
letters dated in February 2001 and March 2001, the veteran 
essentially revoked his power of attorney with the VFW, and 
requested that the Disabled American Veterans (DAV) be 
appointed as his representative.  In March 2001 the Board, 
finding good cause had been shown, granted the veteran's 
motion to change representation in his appeal before the 
Board, and the DAV was accepted as the veteran's 
representative.  


REMAND

In July 1999 the veteran's representative requested, on 
behalf of the veteran, that he be scheduled for a personal 
hearing at the RO.  In December 1999 the veteran's 
representative withdrew the request for the hearing at that 
time, due to the veteran's employment, and indicated that the 
veteran would notify the RO when to reschedule.  In a letter 
dated in February 2001, the veteran requested that he be 
scheduled for a hearing at the RO.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a personal hearing at the RO.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


